OFFICE   OF THE   ATTORNEY    GENERAL   OFTEXAS
                                        AUSTIN


-u,   C. MANY
 -    .01-
            Hoc. T.K. i;fUlnwu
            CO'wlty iautitor
            ni1x    county
            Elllaboro, Texas
ROA. T.K. WluEixmrm, page 2


       We are unable to find any authority eagwerlug
oomlsslouerst oourt to lease or rent road maohinery
and equlpnient, with the option to purchase.

       Article l659, Bavlaed Civil Statute8, 1925, aa
p8rtlnent hereto, reads as rolhtsr

            *Supplies of every Idnd, road and bridge
   material or any other naterial, for the use of
   craid oounty or any of it8 ofrloers, departaenta,
   or institutions pust be wrohased 011 oomoetltlve
   b&&    the coatraot to be auarded to the party
   who, IA the jUgment   of the conusissloner8~ oourt,
   haa submitted the lmwt    .and best bid.' Oladez%
   ~OorlIq oura).

         This statute mnlfoat8       a olear lo&lative     in-
tent to df+are a publio polioy neoesslfiatlng oompetl-
tlve bl& upon all matters or expaudltures and upa~ all
purchase   oontraots by the eou&y.         See the  oase Oi UTATT
UEUL & BOILER WORKS f. FARSIR COUETY, Ill 8.91.          (24) 187.
HO oogulzanoe is taken in suoh etatut 0r a method where-
by the oerraissloners* uourt oould lease or rent raohln-
eryana equlpnMtn1th        thq optlon to purchane;other-
*lee, lt 1s suimltted, ompetltive           bida would llkewiae
have barn required     In meh oaoo oond8tent wltL the
publio polloy requl.rfn(goompetltlve biti In all trianm-
aotlcaun lnvolv       the expenditures     or mney by the aom-
mlasloA~ro' 00 2 . omOwyl              theter0333, if it be ha
that the immnlssiof~e~~ oourt oan lease or rent maohla-
cry and equipment, rather than purchase same aa oontem-
plated by the     statute amethodwouldbeoreatsdwhemby,
whether honestly or o~hsr*lse, the requiremant o? aem-
petltlve bl&s ooilld be evaded. To prevent thl8, the
tarorinology of ~~%iole lW&, supra, aa r,uotad,Would
have to be oonstrued as lnoludlnng contraots, also, of
lease and rental. It is believed that the langpage will
not  ad&t of such oon~truotlon.          Aa aaid by t&s oourt
IA tho 0a5e of wm       BImmzC         60. V’r NtmiS CW!m,
297 8.8. 747, (reversed on other grcuc~ba, 11S.L            (2d)
305), at P. 7338

           ."fhewhole 8p%rlt,of the tiraea, orystal-
   lized IA the statute8 and  favored ln tha Qeciaio~
   ormatruing those atatutas,  Itato require publlo
                                                                          -.,--




Bon. TdC. Wilkinson,       pa@    3


     authoritiesq?OWered to expand pub110 funds to
     award contraotsfor aaoh e~ndlturea only a?ter
     notioe and upon eanpetitiveb%ds. It would bo
     lubverslve of that apirlt, aad in oontravention
     of those atstutar so oonstrned  to glra offeat
     to the subterfugeresorted tc ia this tranaao-
     tion for the purpose of evadixu$the law, aad
     this court declinea to lead lta aid to that ptW-
     pcao."
         we, thererora, raapeotfully          drlao   that 1t Is
the opinion of this depertsmnt that your first quostlca
should be aakwered in the negative; namely, that the caa-
missloners*court oennot leaaa or rent, with tbe option
to purcl&ase, mid maohiae~, plakups or trusks,  wax%-
houses for the storage oi equlpmont. The questlaaof
aUvertisl.ng for bids, in suoh aaae; thenpat beocma8
lInlmterial.
         You elao ask this further qu~stlonr
         wan the oomnissionerat       oourt     deolue an
      e0ergetiq and purahaes mqulpukt           in lxaess of
      41so.O0?"
Se reapeotrullyadrloe that   it la our opinlan, under the
alecu tsrmaof Art1018 16~9., awi88a Clrll Statnte8, lScb,
the ocmmissloner81oourt oannot, by ae0iahg     an eaewen-
o y,prohaae lqulpmnt in exoaaa of 4150.00 dthaut aa-
vert?alng ror eoscpetltlve bids.
         we trust this enmters your Inquiries satlsiaotcrI-
4.
                                        Yours very trIl1y




                                                                   0
                                                                   APPROVED
                                                                    OPlNlON
                                                                   cOMMWI-EC


  ATTORNEY GENSRAI,0::'
                      Ttias                                        4&f@